               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 1 of 9




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     AMTAX HOLDINGS 260, LLC, an Ohio
10   limited liability company, AMTAX                   No. 2:20-cv-01698-BJR
     HOLDINGS 114, LLC, an Ohio limited
11
     liability company, and ALDEN TORCH                 WASHINGTON STATE HOUSING
12   FINANCIAL LLC, a Delaware limited liability        FINANCE COMMISSION’S REPLY IN
     company,                                           SUPPORT OF EXTENSION OF TIME
13                                                      TO ANSWER COMPLAINT
                                          Plaintiffs,
14

15   v.

16   WASHINGTON STATE HOUSING
     FINANCE COMMISSION, a public body
17   Corporate and politic of the State of
     Washington, BILL RUMPF, an individual,
18   LISA J. BROWN, an individual, DIANE
19   KLONTZ, an individual, DUANE
     DAVIDSON, an individual, JASON
20   RICHTER, an individual, RICH NAFZIGER,
     an individual, ALBERT TRIPP, an individual,
21   RANDY ROBINSON, an individual, ALISHIA
     TOPPER, an individual, LOWEL KRUEGER,
22   an individual, KEN A. LARSEN, an individual,
23   and WENDY L. LAWRENCE, an individual,

24                                      Defendants.

25
26

27
                                                                          PACIFICA LAW GROUP LLP
     REPLY IN SUPPORT OF MOTION FOR                                           1191 SECOND AVENUE
                                                                                    SUITE 2000
     EXTENSION                                                           SEATTLE, WASHINGTON 98101-3404
     Case No. 2:20-cv-01698-BJR                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 2 of 9




 1                                         I.         INTRODUCTION

 2          The Commission seeks an extension of the deadline to answer the Complaint to allow it to
 3
     finalize revisions to the investor transfer policy that Alden Torch challenges in this lawsuit. This
 4
     will ensure the parties brief the numerous grounds for dismissal only once, based on the version
 5
     of the policy the Commission plans to apply going forward. Alden Torch does not contest that
 6
     these forthcoming revisions will supersede the current policy. Nor has it shown that the current
 7

 8   policy has been applied against it or that a two-month extension will cause it prejudice in any way.

 9   Instead, Alden Torch attempts to circumvent this straightforward request by challenging the
10   applicable legal standard and previewing its merits arguments, which lack evidentiary support and
11
     have little relevance to whether the extension should be granted. Because there is good cause for
12
     the extension, and no prejudice will result, extending the answer deadline from January 19 to
13
     March 19, 2021 is warranted and appropriate.
14

15                                              II.    ARGUMENT

16   A.     The Commission seeks an extension, not a stay, but its request meets either standard.

17          The Commission seeks a targeted, two-month extension of a single deadline at the outset
18   of this case. Such extensions are “normally” granted and are well within the Court’s discretion as
19
     long as “good cause” exists. See Fed. R. Civ. P. 6(b)(1); Standing Procedure Order, § D; Ahancian
20
     v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). Here, the Commission has shown
21
     good cause, and the absence of any countervailing prejudice. See Dkt. No. 20.
22

23          Rather than addressing the applicable standards, Alden Torch insists the Commission has

24   requested a stay rather than an extension. Dkt. No. 24 at 4-6. But the two cases it cites for this

25   proposition are quoted out of context and show that a stay is a broad suspension of active litigation,
26   not a brief extension of a single opening deadline as the Commission is requesting here. In Dauven
27
                                                                                   PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 1                                                          1191 SECOND AVENUE
                                                                                             SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                   SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 3 of 9




 1   v. U.S. Bank Nat. Ass'n, No. CV 09-1471, 2010 WL 5141275, at *14 (D. Or. Nov. 8, 2010), a party

 2   effectively requested a stay by seeking to broadly suspend ongoing litigation until the uncertain
 3
     conclusion of a corresponding state court appeal. And in Benyamini v. Terry, No. 215CV02615,
 4
     2018 WL 827491, at *1 (E.D. Cal. Feb. 12, 2018), the court merely indicated in passing, in a
 5
     summary ruling lacking any context, that it would treat a certain motion as one for a stay. Even a
 6
     cursory review of the underlying motion in that case—in which a pro se plaintiff sought an
 7

 8   “emergency continuance” of the entire litigation midstream because he could not “access his mail

 9   or file cabinets filled with evidence and filings”—confirms it is inapposite. Benyamini, Dkt. No.
10   39. Here, the Commission is asking only to extend a single opening deadline to a date certain.
11
     Alden Torch identifies no authority limiting the Court’s ability to grant such a straightforward
12
     extension in these circumstances. See Dkt. No. 24 at 4-6.
13
            As part of its argument for applying stay standards, Alden Torch questions the length of
14

15   the requested extension. Dkt. No. 24 at 5. Again, it cites no authority supporting its position on

16   this point. To the contrary, one of its own cited cases confirms a two-month extension, particularly

17   of an early case deadline, is common and reasonable. See Benyamini, Dkt. Nos. 16, 28, 40 (granting
18   multiple 60-day extensions). Here, the request is especially reasonable given that the Commission
19
     has just opened the public comment period on the proposed revisions and plans to finalize them at
20
     its February 25 board meeting. See Flevaris Reply Decl., Ex. A. Extending the answer deadline to
21
     March 19, just three weeks after the revisions are finalized, allows the parties time to confer about
22

23   next steps while ensuring prompt and efficient adjudication of any issues that remain.

24          Alden Torch also repeatedly emphasizes that the title of the instant motion names only the

25   Commission, not the individual commissioners. Dkt. No. 24 at 5. This is a distinction without a
26
     difference. The commissioners are named in their official capacity in this suit, are represented by
27
                                                                                  PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 2                                                         1191 SECOND AVENUE
                                                                                            SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                  SEATTLE, WASHINGTON 98101-3404
                                                                                    TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 4 of 9




 1   the same legal counsel, and speak in one voice with the Commission for purposes of this dispute.

 2   See Dkt. No. 20 at 8 (signature block). Alden Torch is well aware that it is the commissioners who
 3
     will adopt the policy revisions on behalf of the Commission. See Dkt. No. 21-1 at 60.
 4
            Finally, beyond the fact that the Commission is seeking a targeted extension rather than a
 5
     stay, the relief it has requested is warranted under either standard. Both involve a balancing of
 6
     relevant interests, as Alden Torch acknowledges. See Dkt. No. 24 at 5 (admitting a stay is
 7

 8   warranted “where it will serve the interests of judicial economy by allowing for the development

 9   of factual and legal issues” and will not harm the adverse party). As discussed below, the relevant
10   interests here all weigh in favor of the modest extension the Commission is requesting.
11
     B.     The Commission has established good cause because an extension will prevent
12          duplicative and unnecessary briefing and promote judicial economy.

13          There is good cause for the requested extension because it will ensure the parties brief the
14   multiple grounds for dismissal only once, and in relation to the most current version of the
15
     Commission’s investor transfer policy that Alden Torch challenges in this lawsuit. See Dkt. No.
16
     20. Without this extension, the parties will complete briefing on the grounds for dismissal just days
17
     before the current policy is superseded. Id. at 5. Granting the extension will thus prevent
18

19   unnecessary and duplicative briefing and focus the Court’s and parties’ time and resources on any

20   live issues remaining after the revisions are finalized.

21          Alden Torch does not dispute that the impending revisions will supersede the current
22   policy. See generally Dkt. No. 24. Instead, Alden Torch disputes only whether the revisions
23
     themselves will be constitutional. Id. at 6-9. That argument relates to the merits of this case, not
24
     the limited question of whether an extension is warranted. The parties can and will address the
25
     constitutionality of the revisions after they are finalized; the Commission asks for this extension
26

27
                                                                                  PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 3                                                         1191 SECOND AVENUE
                                                                                            SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                  SEATTLE, WASHINGTON 98101-3404
                                                                                    TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 5 of 9




 1   to ensure that the constitutional issues are addressed in a ripe, not moot, context and the Court

 2   considers those issues only once.
 3
            In a similar vein, Alden Torch argues that an extension is somehow unwarranted because
 4
     the Commission has not disavowed its current transfer policy. Dkt. No. 24 at 2. This argument
 5
     misunderstands the purpose and effect of the revisions. The Commission is overhauling its current
 6
     policy not because it believes it to be unconstitutional, but because it wishes to avoid needless
 7

 8   litigation by providing greater detail and clarifying within the policy that it will not be applied in

 9   the manner Alden Torch suggests. Dkt. No. 20 at 4, 6; Flevaris Reply Decl., Ex. A. It is undisputed
10   these revisions will supersede the current policy. See generally id.; Dkt. No. 20 at 4, 7. Because
11
     the current policy will be rescinded and no longer in effect, whether the current policy is
12
     constitutional will become a moot question. See Dkt. No. 20 at 5. Although Alden Torch insists
13
     that the Commission declare its current policy to be unconstitutional, Alden Torch identifies no
14

15   reason or requirement for the Commission to do so. See Dkt. No. 24 at 2, 4.

16          Alden Torch also suggests that this request for an extension is improper because the

17   Commission has not submitted sufficient evidence regarding the timing or content of its policy
18   revisions. Dkt. No. 24 at 4 & n.1, 5 & n.4, 6. This is the first time Alden Torch has raised this
19
     concern. It never asked to see the text of the proposed revisions during the parties’ multiple
20
     conferences regarding this motion. Regardless, the assurances of counsel on these issues should
21
     be sufficient for purposes of this motion, as lawyers speak for their clients. See, e.g., Totten v.
22

23   Merkle, 137 F.3d 1172, 1176 (9th Cir. 1998). The Commission’s counsel communicated in both

24   correspondence with opposing counsel and in its motion to this Court that the Commission planned

25   to finalize the revisions by the end of February and described the substance of those revisions. Dkt.
26
     No. 21-1 at 58-67; Dkt. No. 20 at 4. The Commission did not provide the text of the revisions at
27
                                                                                   PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 4                                                          1191 SECOND AVENUE
                                                                                             SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                   SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 6 of 9




 1   that time because they were not yet available. The Commission recently published proposed

 2   revisions on January 13, 2021, and provided notice and a request for public comment to all
 3
     interested parties, including Alden Torch. See Flevaris Reply Decl., Exs. A, B. The content of
 4
     those proposed revisions is consistent with the description the Commission provided in its motion
 5
     and in its meet-and-confer with Alden Torch. See id. The public notice also confirms the
 6
     Commission plans to finalize the revisions at its February 25 board meeting. Id.1
 7

 8            Finally, Alden Torch argues that this requested extension is not warranted because this

 9   motion itself is a waste of resources. Dkt. No. 24 at 10. The parties are briefing these issues only
10   because Alden Torch refused to stipulate to the Commission’s request without identifying any
11
     prejudice that would result. And the time spent briefing this motion does not undermine the fact
12
     that it is reasonable and efficient to brief the grounds for dismissal only once and after the
13
     Commission’s investor transfer policy is clarified and its revisions are finalized. That is
14

15   particularly important because this case involves a facial constitutional challenge to a policy that

16   has not been applied. In short, none of Alden Torch’s arguments are relevant to, much less

17   undermine, the good cause that exists to grant the requested extension.
18   C.       The extension will not cause prejudice to Alden Torch.
19
              An extension is also warranted because Alden Torch has not shown that any prejudice will
20
     result. As explained in the Commission’s motion, the mere potential for delay does not qualify as
21

22

23   1
       Alden Torch suggests the Commission “ignor[ed]” its public comment when the current transfer policy was being
     considered. Dkt. No. 24 at 8-9. It is unclear how that complaint relates to the request before this Court. It is also
24   baseless. Alden Torch’s prior comment was vague and included no specific recommendations for the Commission to
     consider or implement. See Dkt. No. 25-1. The Commission considered Alden Torch’s concerns and clarified its policy
25   to confirm that whether a transferee “had a claim filed against it” would be considered only as a potential trigger for
     further inquiry. Dkt. No. 21-1 at 43, 52-53. Alden Torch also appears to suggest some impropriety in the timing of the
     Commission’s updates to its policy manuals. Dkt. 24 at 3. As the Commission explained to Alden Torch and in its
26   motion, the current transfer policy was approved at the commissioners’ October 22, 2020 meeting, and the
     Commission proceeded to update its programmatic materials to reflect those changes on a rolling basis, which the
27   Commission expedited and has now completed. Dkt. No. 20 at 4 n.1.
                                                                                                PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 5                                                                      1191 SECOND AVENUE
                                                                                                         SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                               SEATTLE, WASHINGTON 98101-3404
                                                                                                 TELEPHONE: (206) 245.1700
                                                                                                  FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 7 of 9




 1   prejudice for this purpose. See Ahancian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir.

 2   2010) (requested extensions “normally” granted in the absence of “prejudice to the adverse party”);
 3
     WRE-Hol, LLC v. Pharos Sci. & Applications, Inc., No. C09-1642 MJP, 2010 WL 786005, at *2
 4
     (W.D. Wash. Mar. 4, 2010) (noting mere delay in adjudication is not prejudice). More importantly,
 5
     it is unlikely that proceeding with briefing on a motion to dismiss now would change the outcome
 6
     or timing of this case, as Alden Torch suggests, because the parties would need to brief the merits
 7

 8   of the revisions anyway before this dispute could be resolved. The Commission’s proposed

 9   extension thus benefits Alden Torch by ensuring that the parties will promptly brief the merits
10   shortly after the forthcoming revisions are finalized.
11
            Overlooking the practical benefit, Alden Torch now argues for the first time that the
12
     requested extension will prolong the vague and unspecified “harm to [its] constitutional rights”
13
     alleged in the Complaint. Dkt. No. 24 at 6, 9. It is unclear what harm Alden Torch is experiencing,
14

15   as it has not attempted to obtain the Commission’s approval of a transfer, is currently participating

16   in the LIHTC program in Washington, and fails to allege in its Complaint any specific injury

17   related to any particular project or partnership. See generally Dkt. No. 1. Alden Torch similarly
18   included no allegations of harm, much less evidence of actual injury, in the declaration it submitted
19
     to this Court in support of its opposition. See Dkt. No. 25.
20
            The Commission is only asking for the parties to brief this case based on the policy the
21
     Commission intends to implement. Alden Torch identifies no authority for the novel proposition
22

23   that a plaintiff is somehow prejudiced if the Court does not permit it to litigate the merits of a

24   superseded policy that was not, and never will be, applied to it. See generally Dkt. No. 24. The

25   single case it cites did not involve a superseded policy or a request for an extension (or a stay) and
26
     is distinguishable on its facts. See Am. Trucking Associations, Inc. v. City of Los Angeles, 559 F.3d
27
                                                                                   PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 6                                                          1191 SECOND AVENUE
                                                                                             SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                   SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
                Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 8 of 9




 1   1046, 1057-59 (9th Cir. 2009) (plaintiffs faced imminent shutdown of their existing businesses

 2   that would result in significant financial costs and lost jobs). It is also unclear how the
 3
     Commission’s current policy could continue to “harm” Alden Torch given that the Commission
 4
     has already stated publicly that the current policy is about to be superseded. Flevaris Reply Decl.,
 5
     Ex. A.
 6
                                            III.    CONCLUSION
 7

 8            To avoid unnecessary and duplicative briefing and ensure the efficient resolution of this

 9   dispute, the Commission respectfully asks the Court to extend its deadline to answer the Complaint
10   from January 19 to March 19, 2021. If the Court is inclined to deny the extension, the Commission
11
     then respectfully requests that its answer be due at least 11 days after the Court’s decision, which
12
     is the same length of time as the briefing schedule on this motion. See Dkt. No. 23.
13
              DATED this 15th day of January, 2021.
14

15                                                 PACIFICA LAW GROUP LLP

16                                                 By s/ Taki V. Flevaris
                                                   Paul J. Lawrence, WSBA #13557
17                                                 Taki V. Flevaris, WSBA #42555
                                                   Alanna E. Peterson, WSBA #46502
18                                                 1191 Second Avenue, Suite 2000
19                                                 Seattle, WA 28101
                                                   Telephone: (206) 245-1700
20                                                 Facsimile: (206) 245-1785
                                                   Paul.Lawrence@pacificalawgroup.com
21                                                 Taki.Flevaris@pacificalawgroup.com
                                                   Alanna.Peterson@pacificalawgroup.com
22

23                                                 Attorneys for Defendants

24

25
26

27
                                                                                 PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 7                                                        1191 SECOND AVENUE
                                                                                           SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                 SEATTLE, WASHINGTON 98101-3404
                                                                                   TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 26 Filed 01/15/21 Page 9 of 9




 1                                      CERTIFICATE OF SERVICE

 2

 3             I hereby certify that on this 15th day of January, 2021, I electronically filed the foregoing

 4   document with the Court ECF system, which will send notification of such filing to all counsel of

 5   record.

 6             Dated this 15th day of January, 2021.

 7

 8                                                                                         s/ Thien Tran
                                                                    Thien Tran, Paralegal/Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
                                                                                    PACIFICA LAW GROUP LLP
     MOTION FOR EXTENSION - 8                                                           1191 SECOND AVENUE
                                                                                              SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                    SEATTLE, WASHINGTON 98101-3404
                                                                                      TELEPHONE: (206) 245.1700
                                                                                       FACSIMILE: (206) 245.1750
